NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CHRISTOPHER I. JOHNSON and       )
LINDA K. JOHNSON,                )
                                 )
           Appellants,           )
                                 )
v.                               )                   Case No. 2D17-4524
                                 )
GERALD T. SCHMIDT and CHARLENE )
M. SCHMIDT,                      )
                                 )
           Appellees.            )
________________________________ )

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Bryan S. Kessler of Berg & Kessler,
Venice, for Appellants.

Robert M. Pretschner and Ashley M.
Fromm of Walters Levine & Lozano,
Sarasota, for Appellees.


PER CURIAM.


              Affirmed.


NORTHCUTT, CRENSHAW, and MORRIS, JJ., Concur.